DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 12 and 13 are currently being examined. 
It is noted that there should be no claim text present for cancelled claims 6 and 11 (See MPEP 714 II C (C)). 

Claim Rejections - 35 USC § 103
Claims 1-3, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0292791) in view of Dubrow et al. (US 2007/0190880), hereafter Dubrow ‘880.
Regarding claims 1, 3 and 8, Lu (Paragraphs 230-234) teaches an implantable device for surgical procedures (implantable medical device) comprising a nanofiber scaffold that can have different phases wherein the nanofibers can be formed from polyurethane or a blend of polyurethane and poly(ethylene glycol).  As shown in 
While Lu does not explicitly state the first portion of the nanofibers in graft A are interpenetrated with the surface portion of the Phase B section, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given that the sintering would cause coalescence and strong bonding between graft A and phase B that there would need to be some degree of interpenetration of graft A and the surface of phase B for the two sections to remain attached. As shown in Figure 55, there is a second portion of the phase A nanofibers that project from the surface of the phase B section. 
Lu (Paragraphs 251-253) further teaches that the nanofiber scaffold can be treated with polyethylene glycol that can be incorporated into the nanofiber scaffold.
Lu does not explicitly teach that this incorporation is by crosslinking.
Dubrow ‘880 (Paragraphs 52-54) teaches coating crosslinking agents such as polyethylene glycol to the surface of nanofibers in order to lock the nanofibers in position by chemically crosslinking to the nanofibers, while still allowing pliability of the mat. Chemical crosslinks are covalent bonds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the polyethylene glycol of Lu to the 
The nanofiber scaffold can also have a bioactive agent such as an anti-infective or antibiotic (antimicrobial) incorporated into the nanofiber scaffold (Paragraphs 246-248 and 591). 
Regarding claims 2, 9 and 13, the term nanofiber is defined as having a diameter of no more than 1000 nanometers (Paragraph 214). This range fully encompasses the claimed range. Further, Table 1 shows nanofibers with a fiber diameter within the claimed range.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0292791) in view of Dubrow et al. (US 2007/0190880) as applied to claims 1 and 9 above, and further in view of van Vlijmen et al. (US 2006/0275283).
Regarding claims 7 and 12, as stated above, Lu in view of Dubrow ‘880 (for a specific method of using the polyethylene glycol) teaches an implantable medical device that meets the limitation of claims 1 and 9. Dubrow ‘880 teaches that the coupling of the polyethylene glycol can be by well know pegylation chemistry, but does not detail this method.
van Vlijmen (Paragraph 200) teaches that PEGylation can be done by using polyethylene glycol with a coupling or activating moiety (initiator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyethylene glycol with an activating .

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 
Applicants argue that since Lu et al. (US 2010/0292791) alone does not teach the new limitation added to claims 1 and 9, that these claims are in condition for allowance. However, due to the amendments to the claims, these claims are no longer rejected over Lu alone, instead they are rejected over Lu in view of Dubrow et al. (US 2007/0190880).
Applicants present arguments regarding the rejection of Lu in view of Dubrow ‘880. Applicants argue that Dubrow ‘880 does not disclose solving the same problem as in the instant application. However, first it is noted that there is no requirement that the prior art be combined for the same reasons contemplated by the inventor. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is further noted that the cited benefits are conclusionary statements, not data commensurate in scope with the claims to show any unexpected results for the claimed structure. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The secondary reference Dubrow ‘880 provides motivation for crosslinking the polyethylene glycol disclosed by Lu. Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.
Applicants argue that since claims 7 and 12 depend from claims 1 and 9, that they are in condition for allowance for the same reasons as claims 1 and 9. However, since claims 1 and 9 have not found allowable as set forth above, the Examiner maintains that claims 7 and 12 are rejected overt Lu in view of Dubrow ‘880 further in view of van Vlijmen et al. (US 2006/0275283) for the reasons set forth above.
Due to amendments to the claims, the rejections from the March 2, 2021 Office Action are withdrawn and replaced by those presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




August 6, 2021